DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the response received on 13 July 2021.
Claims 1, 3, 5-6, 10-11, 13, 15-16, 18-19 and 20 have been amended in the response received 13 July 2021.
Claims 21-22 have been canceled in the response received 13 July 2021. 
Claims 2, 4, 12 and 14 were previously canceled. 
Claims 23-26 are new in the response received 13 July 2021.
Claims 1, 3, 5-11, 13, 15-20 and 23-26 are pending and have been examined. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11, 13, 15-20 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 11 and 20 of the currently amended claims recite: determining, by the service management system, an RFID location that represents a location of the RFID tag affixed to the product relative to the RFID reader based on processing the RFID signal emitted by the RFID tag affixed to the product using RFID positioning techniques; and determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the post of the user’s hand occupies the RFID location of the RFID tag relative to the RFID reader determined from the RFID signal emitted by the RFID tag affixed to the product. The disclosure is silent regarding the location of the RFID tag relative to the RFID reader.  As disclosed, it appears that the disclosure does not explain or contemplate how the location of the RFID tag is determined relative to the RFID reader.  The Applicant’s disclosure does, however, explain that [0028] of the disclose recites: 
“When the user enters the storage area to select and purchase a commodity, in the entire convenience store, an RFID label attached to a commodity can be located by using the RFID reader 208, ect. installed in the store. For example, the reader 208 can receive a label signal sent by the RFID label on the commodity. The label signal can include commodity information. For example, the commodity information can include a commodity code uniquely identifying the commodity. In step 402, the reader 208 can transmit the label signal to the shopping management system, and the shopping management system can perform positioning calculation based on the label signal to obtain location information of the positioning label on the commodity” 

As such, while the Applicant’s disclosure does explain that there is a calculation that is performed based on the label signal to get a location of the commodity and the tag is read by the RFID to locate a commodity, there is no mention of how the determining of the location is happening relative to the RFID reader.  The disclosure does not disclose what exactly would be considered relative to the RFID reader and how the determining step of the location would be occurring based on the RFID reader being relative to the RFID tag location.  As such, the current claims are considered to be new matter. 
	Claims 3 and 5-10, 13 and 15-19, and claims 23-26, depending from claims 1, 11 and 20, respectively, inherit the deficiencies as noted.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 5-11, 13, 15-20 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 11 and 20 of the currently amended claims recite: determining, by the service management system, an RFID location that represents a location of the RFID tag affixed to the product relative to the RFID reader based on processing the RFID signal emitted by the RFID tag affixed to the product using RFID positioning techniques; and determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the post of the user’s hand occupies the RFID location of the RFID tag relative to the RFID reader determined from the RFID signal emitted by the RFID tag affixed to the product. The disclosure is silent regarding the location of the RFID tag relative to the RFID reader. The limitation renders the claims unclear as to how the location of the RFID tag is relative to the RFID reader and how it would be determined that the RFID tag is relative to the RFID reader. The specification does not describe how the location can be determined of an RFID tag relative to the RFID reader.  For example, how is it determine that the RFID tag is relative to the RFID reader? Is the RFID tag a certain distance from the RFID reader, such as measured in feet or inches? The Applicant’s [0028] of the disclose recites: 
“When the user enters the storage area to select and purchase a commodity, in the entire convenience store, an RFID label attached to a commodity can be located by using the RFID reader 208, ect. installed in the store. For example, the reader 208 can receive a label signal sent by the RFID label on the commodity. The label signal can include commodity information. For example, the commodity information can include a commodity code uniquely identifying the commodity. In step 402, the reader 208 can transmit the label signal to the shopping management system, and the shopping management system can perform positioning calculation based on the label signal to obtain location information of the positioning label on the commodity” 
However, even when considering that there is some detail given in the disclosure regarding the RFID tag emitting a signal and the RFID reader is used to locate the commodity that is attached to the RFID, the disclosure is silent regarding how the RFID tag location is determined relative to the RFID reader.  As such, the metes and the bounds of the claim are unclear inasmuch as one of the ordinary skill in the art cannot determine how to avoid infringement of the claim because they are not apprised of how the location of the RFID tag location is determined relative to the RFID reader that is now recited in the amended claims.  Claims 3 and 5-10, 13 and 15-19, and claims 23-26, depending from claims 1, 11 and 20, respectively, inherit the deficiencies as noted.  
	For purposes of this examination, the Examiner will interpret the claim limitation of Claims 1, 11 and 20 to be: 
determining, by the service management system, an RFID location that represents a location of the RFID tag affixed to the product using the RFID reader based on processing the RFID signal emitted by the RFID tag affixed to the product using RFID positioning techniques; and 
determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the post of the user’s hand occupies the RFID location of the RFID tag using the RFID reader determined from the RFID signal emitted by the RFID tag affixed to the product; 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-11, 13, 15-20 and 23-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1 and 3, 5-10 are directed to a method, claims 11 and 13, and 15-19 are directed to a product of manufacture, and claims 20 and 23-26 are directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of order determination.  Specifically, representative claim 1 recites the abstract idea of: 
receiving, first sensor data received from one or more first sensors; 
	determining, pose information that represents a positon of a user’s hand relative to the user’s body; 
	receiving, second sensor data received by one or more second sensors; 
	determining, location that represents a location of the products; 
	determining, that the user is in an exit area of a shopping environment; 
	in response to the determination that the user is in the exit area of the shopping environment, performing the following: 
determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the pose of the user’s hand occupies the location determined from the product; and
in response to the determination that the pose of the user’s hand occupies the location determined from the product,
adding, corresponding information of the product to an order to be placed by the user. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of order determination, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the customer and product information is determined, allowing the products to be added to an order for a user, hereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a service management system, processing the first sensor data using computer vision techniques, sensors, a camera sensor, RFID signal emitted by the RFID tag affixed to the product, one or more second sensors including at last a radio-frequency identification (RFID) reader, processing the RFID signal emitted by the RFID tag affixed to the product using RFID positioning techniques, an RFID signal, an RFID tag,  a radio-frequency identification (RFID) reader, and processing the first or second sensor data. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Dependent claims 3 and 5-10 do not aid in the eligibility of independent claim 1. For example, claims 3 and 5-10 merely act to provide further limitations of the abstract idea recited in representative claim 1.
As such, claims 3 and 5-10 are ineligible. 
It is noted that dependent claims 3 and 23 recite the additional element of RFID label, claim 6, 8 and 25 recite a user device, and claims 7 and 26 recite a near field communication network.  The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply 
Independent claims 11 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 20 includes the additional elements of one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions. The Applicant’s specification does not provide any discussion or description of one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions in claim 20, as being anything other than generic elements. Thus, the claimed additional elements of claims 11 and 20 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 11 and 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 11 and 20, considered individually and in combination, do not amount to significantly more because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 11 and 20 are ineligible. 

As such, claims 13, 15-19 and 23-26 are ineligible. 
Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1, 3, 5-7, 11, 13, 15-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, G. (PGP No. US 2015/0039458 A1), in view of Chen, P, et al. (PGP No. US 2013/0320085 A1) and Kundu, M., et al. (Patent No. US 9,892,438 B1). 

Claim 1-
Reid discloses a computer-implemented method comprising:
receiving, by a service management system, first sensor data received from one or more first sensors, including at least a camera sensor (Reid, see: paragraph [0085] discloses “system..10” and “panel 12 communicates with numerous sensors 20 positioned within a store location with numerous devices”; and see paragraph [0093] discloses “observes movement [i.e., processing first sensor data received from one or more first sensors] of the shopper 16...”)
 determining  by the service management system, pose information that represents a position of a user’s hand relative to the user’s body based on processing the first sensor data using computing vision techniques (Reid, see: [0097] discloses “The facial recognizer 48 employs optical data, communication with stored data and remote databases, and appropriate algorithms to recognize shoppers [i.e., computing vision techniques]”; and see: paragraph [0098] disclosing “item verification module 46 detects when  product is selected, moved, and placed in a container such as a cart, bag, pocket or even contained in the hand of the shopper [i.e., position of the user’s hand relative to the user’s body];  and see: paragraph [0103] discloses “gesture recognition training includes representing the source (a person or item)” and “patterns are stored in random and mass storage [i.e., pose information].”; and see: paragraph [0112] disclosing “placing the product into a container includes releasing the grasp of the customer on the product. The product may be placed by hand…into the cart”; Also see: paragraphs [0032]-[0033] of processing sensor data); 
receiving, by the service management system, second sensor data including an RFID signal emitted by an RFID tag affixed to a product and received by one or more second sensors including at least a radio frequency identification (RFID) reader (Reid, see paragraph [0019] disclosing “RFID tags affixed to packaged goods [i.e., affixed to a product] can communicate information [i.e., signal emitted by an RFID tag] in readable form by the sensor-equipped server [i.e., received from one or more sensors]”; and see: paragraph [0091] discloses “RFID reader”; and see: [0099] discloses “product pick recognizer 48 identifies the item…tagged with a radio frequency identification tag [i.e., second sensor data including RFID reader]”); 
determining, by the service management system, an RFID location that represents a location of the RFID tag affixed to the product based on processing the RFID signal emitted by the RFID tag affixed to the product using RFID positioning techniques (Reid, see paragraph see paragraph [0019] disclosing “RFID tags affixed to packaged goods can communicate information in readable form by the sensor-equipped server”; and see: paragraph [0020] disclosing “the product can be identified by the sensor-equipped sever when the product is moved i.e., dropped into a shopping cart or other container”; and see: paragraph [0085] “system..10” and “numerous sensors 20”; and see: paragraph [0091] discloses “The electronic device 24 may also include an RFID reader, bar code reader, or optical sensors to further facilitate product identification and confirmation of purchase decisions by the customer 16”; and see paragraph [0099] “product pick recognizer 48 identifies the item (i.e. product) selected by the shopper by shape, color, size and location within a store …Other indicia includes bar codes”; and see: [0104] discloses “The module 46 relies on a method of processing data…shelves and items on those shelves. Communicating with a remote database via the server enables item recognition and authentication of item recognition”; Also see: [0032]-[0033] “processing sensor data”) Examiner’s note: The Examiner notes that the system of Reid discloses that because of the sensors and RFID reader, the location of products is known, therefore Reid discloses describing respective locations and positions of the one or more products.); 
determining, by the service management system and based on processing the first or second sensor data that the user is in an exit area of a shopping environment (Reid, see paragraph [0085] “system..10”; and see [0098] discloses “item verification module 46 is integrated with the server 30” and “detects when a product is selected, moved, and placed in a container such as a cart, bag, pocket, or even contained in the hand of a shopper” and see paragraph [0103] “object and gesture recognition…patterns are stored in random and mass storage”; and see paragraph; and see: paragraph [0105] discloses “the step 62 of providing sensors in operable communication with the server 62, the step 64 of sensing biometric information and communicating with the server to enable authentication of customer identity, the step 66 of tracking movement of the customer with the sensors, the step 68 of recognizing implicit and explicit gestures of the customer to indicate a purchase decision”; and see: paragraph [0108] discloses “Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture.”; and see: paragraph [0109] discloses  “the step 86 of picking up a product, the step 88 of moving the product, the step 90 of placing the product into a container, the step 92 of deciding whether or not to keep the product, the step 94 of deciding whether or not to continue shopping, the step 96 of removing the product from the container, and the step 98 of proceeding to the demarcation zone [i.e., exit area] for check out [i.e., the user and the one or more products are in an exit area of a shopping environment]”); and see paragraph [0110] discloses “step 86 of picking up a product consists of a customer reaching for a product…from a shelf and lifting the product from the shelf…sensor detects step 86…”; and see: [0114] discloses “The sensor equipped server senses the customer ; and 
in response to the determination that the user is in the exit area of the shopping environment, performing the following operations by the service management system (Reid see: paragraph [0108] discloses “Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture.”; and see: paragraph [0109] discloses  “the step 86 of picking up a product, the step 88 of moving the product, the step 90 of placing the product into a container, the step 92 of deciding whether or not to keep the product, the step 94 of deciding whether or not to continue shopping, the step 96 of removing the product from the container, and the step 98 of proceeding to the demarcation zone [i.e., exit area] for check out [i.e., the user and the one or more products are in an exit area of a shopping environment]”):
	determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the pose of the user’s hand occupies the RFID location  determined from the RFID signal emitted by the RFID tag affixed to the product (Reid, see paragraph see paragraph [0019] disclosing “RFID tags affixed to packaged goods can communicate information in readable form by the sensor-equipped server”; and see: paragraph [0020] disclosing “the product can be identified by the sensor-equipped sever when the product is moved i.e., dropped into a shopping cart or other container”; and see: paragraph [0085] “system..10” and “numerous sensors 20”; and see: paragraph [0091] discloses “The electronic device 24 may also include an RFID reader, bar code reader, or optical sensors to further facilitate product identification and confirmation of purchase decisions by the customer 16”; and see paragraph [0099] “product pick recognizer 48 identifies the item (i.e. product) selected by the shopper by shape, color, size and location within a store …Other indicia includes bar codes”) (Examiner’s comment: The Examiner is interpreting that since the method of Reid discloses that each product has an affixed RFID tag to determine the location and identification of a product and can identify when a shopper holds a product in the hand or even in a pocket of the shopper, the RFID tag is able to send signals to the sensors that determine the location relative to the user’s body. Further the method of Reid determines that a hand is occupying the RFID signal because as the hand would be holding the product with the affixed tag that is emitting a signal from the product.); and 
	in response to the determination that the pose of the user’s hand occupies the RFID location determined from the RFID signal emitted by the RFID tag affixed to the product (Reid, see paragraph: [0019] disclosing “RFID tags affixed to packaged goods can communicate information in readable form by the sensor-equipped server”; and see: paragraph [0020] disclosing “the product can be identified by the sensor-equipped sever when the product is moved i.e., dropped into a shopping cart or other container”; and see: paragraph [0022] disclosing “The server executes a Buy (B) function, when the customer gestures that the customer is ready to consummate a financial transaction”; and see: paragraph [0098] discloses “item verification module 46 is integrated with the server 30.” And “Together the item verification module 46 detects when a product is selected, moved, in a…pocket or even contained in the hand of a shopper [i.e., carrying the one or more products]”; and see: paragraph [0109] discloses “the step 86 of picking up a product”), 
Although Reid does disclose an RFID signal emitted by an RFID tag affixed to a product, Reid does not disclose that there is a determination of a specific location of the RFID that represents a location of the RFID tag affixed to the product, relative to the RFID reader.  Reid does not disclose: 

determining, an RFID location that represents a location of the RFID tag affixed to the product using the RFID reader; 
determining the RFID tag using the RFID reader. 
Chen however, does teach: 
determining, an RFID location that represents a location of the RFID tag affixed to the product using the RFID reader (Chen, see: paragraph [0021] teaching “Objects 260, 264, 268 and 272 are remotely tracked and managed using machine-readable identification tags 304, 308, 312 and 316 which may be for example RFID tags” and “may be attached to objects 260…”; and see: paragraphs [0022] teaching “Object zone blocks, which may be…a location” and “reading units 504…are arranged in the marketplace 220 to remotely track and determine positions of the machine-readable identification tags” and “The reading unit 504…may be any device that can remotely track and determine that positions [i.e., RFID locations] of the machine-readable tags [i.e., RFID tag relative to the RFID reader]” and “is not limited to a reader, a RFID reader”). 
determining the RFID tag using the RFID reader (Chen, see: paragraph [0022] teaching “Object zone blocks, which may be…a location” and “reading units 504…are arranged in the marketplace 220 to remotely track and determine positions of the machine-readable identification tags” and “The reading unit 504…may be any device that can remotely track and determine that positions of the machine-readable tags [i.e., RFID tag relative to the RFID reader]” and “is not limited to a reader, a RFID reader”).  

This step of Chen is applicable to the method of Reid as they both share characteristics and capabilities, namely, they are directed to monitoring and managing items in a marketplace.  It 

Although Reid discloses the determining from the relative locations of the one or more products with respect to the user, Reid does not explicitly disclose that in response to the determining step, adding information of the one or more products to the order.  Reid does not explicitly disclose the limitation: 
adding corresponding information of the product to an order to be placed by the user. 
Kundu, however, does teach:
adding corresponding information of the product to an order to be placed by the user (Kundu, see Col. 11, ll. 17-21 and ll. 22-33 “Item carrier apparatus 150…in which the operator 108-1 (such as a customer, store employee cashier, etc.) selects item for sale and places such retail items 120 in the item carrier apparatus 150 for purchase [i.e., adding,  corresponding information of the one or more products to an order]….operator 108-1 uses item scanner device 122 to scan retail items 120 prior to placement in the item carrier apparatus 150…can include a unique identifier value such as a bar code…”).   
This step of Kundu is applicable to the method of Reid as they both share characteristics and capabilities, namely, they are directed to monitoring items in retail environments.  It would 

Claim 3-
Reid in view of Chen and Kundu teach the computer-implemented method of claim 1 as described above. 
Reid further discloses: 
wherein the RFID signal further specifies the corresponding information of the product (Reid, see paragraph [0099] “product pick recognizer 48 identifies the item…tagged with a radio frequency identification tag”).  

Claim 5-
Reid in view of Chen and Kundu teach the computer-implemented method of claim 1 as described above.
Reid discloses further comprising: 
obtaining, in an entrance area, facial recognition data of the user, wherein the facial recognition data corresponds to a user identifier of the user (Reid, see paragraph [0097] “shopper identity verification module 42…includes facial recognizer 48,…appropriate algorithms to recognize shoppers…associates the stored data associated with particular shoppers…stored along with biometric data”); and 
obtaining, in the exit area, the facial recognition data to obtain the user identifier corresponding to the facial recognition data in response to determining that product and the user are in the exit area, wherein the order corresponds to the user identifier (Reid, see paragraph [0097] “shopper identity verification module 42…includes facial recognizer 48,…appropriate algorithms to recognize shoppers…associates the stored data associated with particular shoppers…stored along with biometric data”; and see paragraph [0102] “step 58…shopper leaves the store..”; and see paragraph [0106] “the step 44 sensing biometric information and communicating with the server…step 50 establishing electronic shopping cart”; and see paragraph [0108] “Checkout is enabled when customer passes through the demarcation zone with products [i.e., one more products] selected by gesture”).  

Claim 6-
Reid in view of Chen and Kundu teach the computer-implemented method of claim 1 as described above.
Reid discloses further comprising: 
in response to determining that the user is approaching the exit area and is in possession of the product, transmitting a message to a user device for providing an output describing the product (Reid, see paragraph [0087] discloses “electronic device 24…displaying list of items selected…includes price information”; and see paragraph [091] “purchase decisions by the customer 16”; and see: paragraph [0102] “step 58…shopper leaves the store..”; and see paragraph [0106] “the step 44 sensing biometric information and communicating with the server…step 50 establishing electronic shopping cart”; and see paragraph [0107] “user electronic device having a…user interface…enabling communication between electronic device and the 

Claim 7-
Reid in view of Chen and Kundu teach the computer-implemented method of claim 6 as described above.
Reid further discloses: 
wherein the service management system communicates with the user device by using a near field communication network (Reid, see paragraph [0107] “user electronic device having a processor and a user interface…enabling communication…biometric sensors in operative communication with the server and in proximity with the user…”).  

Regarding claim 11, claim 11 is directed to a product of manufacture. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. It is noted that claim 11 includes the features of a non-transitory, computer-readable medium storing one or more instructions executable by a computer system, which is disclosed by Reid (Reid, see: paragraph [0094]). Claim 11 is therefore rejected for the same reasons as set forth above for claim 1.  

Claim 13-
Reid in view of Chen and Kundu teach the computer-readable medium of claim 11 as described above.

wherein the RFID signal further specifies the corresponding information of the product (Reid, see paragraph [0091] discloses “RFID reader”; and see: [0099] discloses “product pick recognizer 48 identifies the item…tagged with a radio frequency identification tag”).  

Regarding claim 15, claim 15 is directed to a product of manufacture. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.  

Claim 16-
Reid in view of Chen and Kundu teach the computer-readable medium of claim 11 as described above. 
Reid discloses wherein the operations further comprise: 
in response to determining that the user is approaching the exit area and is in possession of the product, transmitting a message to a user device for providing an output describing the product (Reid, see paragraph [0087] “electronic device 24…displaying list of items selected…includes price information”; and see paragraph [091] “purchase decisions by the customer 16”; and see paragraph [0107] “user electronic device having a…user interface…enabling communication between electronic device and the server…establishing the electronic shopping cart”).  

Regarding claim 17, claim 17 is directed to a product of manufacture. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7. 

Regarding claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 1, which is directed towards a method. It is noted that claim 20 includes the recited features of one or more computers (Reid, see paragraph [0087] “electronic device 24”); and one or more computer memory devices interoperably coupled with one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Reid, see paragraph [0085] disclosing “system 10”; and see paragraph [0092] “device 24...executing various steps…interacting with the systems”). Claim 20 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 23, claim 23 is directed to a system. Claim 23 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a method. Claim 23 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding claim 24, claim 24 is directed to a system. Claim 24 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method. Claim 24 is therefore rejected for the same reasons as set forth above for claim 5. 

Regarding claim 25, claim 25 is directed to a system. Claim 25 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Claim 25 is therefore rejected for the same reasons as set forth above for claim 6. 

 Regarding claim 26, claim 26 is directed to a system. Claim 26 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Claim 26 is therefore rejected for the same reasons as set forth above for claim 7. 


Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, G., in view of Chen, P. et al., Kundu, M., et al., and Crum, B. (PGP No. US 2013/0185150 A1).  

Claim 8-
Reid in view of Chen and Kundu teach the computer-implemented method of claim 6 as described above.
Reid discloses further comprising: 
receiving, by the service management system and from the user device, a user identifier (Reid, see paragraph [0105] “biometric information and communicating with the server to enable authentication of customer identity”; and see paragraph [0107] “step 74 providing a user electronic device…providing a server and enabling communication between electronic device and the server…”).  
	Although Reid does disclose a user identifier and an electronic device a user, Reid does not specifically disclose that the identifying is by scanning a graphic code that is generated by an application on the user device. Reid does not disclose: 
a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system; 
but Crum, however, does teach: 
a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system (Crum, see: paragraph [0080] teaching “check-in barcode 38 and an image 538 of the check-in barcode 38 is still visible  
This step of Crum is applicable to the method of Reid, as they both share characteristics and capabilities, namely, they are directed to user’s shopping in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Reid to include the features of a user identifier that includes scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the system, as taught by Crum.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reid in order to provide a more efficient way for users to shop by utilizing a user’s device (Crum, see: paragraph [0006]).  

Claim 9-
Reid in view of Chen, Kundu and Crum teach the computer-implemented method of claim 8 as described above.
Reid discloses further comprising: 
determining, by the service management system, an account corresponding to the user identifier (see paragraph (see paragraph [0105] “biometric information and communicating with the server to enable authentication of customer identity…establishing an electronic shopping cart for the customer…charging the customer financial account…”; and see paragraph [0107] “step 74 

Claim 10-
Reid in view of Chen, Kundu and Crum teach the computer-implemented method of claim 9 as described above.
Reid in view of Kundu does not teach the limitation:
after generating the order to be placed by the user , charging the account corresponding to the user identifier based on the information of the product included in the order to be placed by the user (Reid, see; paragraph [0023] disclose “the fulfillment of the financial transaction occurs upon exit from the store, or later.”; and see: paragraph [0054] disclosing “Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited [i.e., charging the account corresponding to the user identifier]”). 

Claim 18-
Reid in view of Chen, Kundu and Crum teach the computer-readable medium of claim 11 as described above.
Reid discloses wherein the operations further comprise: 
receiving, by the service management system and from the user device, a user identifier (Reid, see paragraph [0105] “biometric information and communicating with the server to enable authentication of customer identity”; and see paragraph [0107] “step 74 providing a user electronic device…providing a server and enabling communication between electronic device and the server…”).  

a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system; 
but Crum, however, does teach: 
a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system (Crum, see: paragraph [0080] teaching “check-in barcode 38 and an image 538 of the check-in barcode 38 is still visible on the screen of the cell phone 50”; and see: paragraph [0081] teaching “barcode 38 may contain an embedded website address which is accessed by the cell phone when shopper scans the barcode 38” and “information from barcode 38  may be utilized by one or more applications on the mobile electronic device to identify the current location of the shopper”; Also see: FIG. 3).  
This step of Crum is applicable to the product of manufacture of Reid, as they both share characteristics and capabilities, namely, they are directed to user’s shopping in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of manufacture of Reid to include the features of a user identifier that includes scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the system, as taught by Crum.  One of ordinary skill in the art before the effective 

Regarding claim 19, claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 10, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 10.  


Response to Arguments

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 13 July 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “the claims are patent-eligible under Step 2, Prong 2 because they improve another technology or technical field” and “a person having a ordinarily skill in the art would recognize these features as being improvements to the technical field of human pose and gesture recognition because they increase accuracy,” and further on page 11 stating that “the improvements to the field come from a new capability that arises through the arrangement and operation of the system as a whole,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0015] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as “improving shopping efficiency”. The Examiner acknowledges that the Applicant points to paragraph [0053] of the Applicant’s specification which does recite a solution to provide a technical advantages in product location by using a combination of human pose recognition and position labels.  However, the claims and specification do not recite how these solutions would demonstrate an improvement to the actual technology, computers, or computing components themselves.  The claims do include computer technology such as a service management system, processing the first sensor data using computer vision techniques, sensors, a camera sensor, RFID signal emitted by the RFID tag affixed to the product, one or more second sensors including at last a radio-frequency identification (RFID) reader, processing the RFID signal emitted by the RFID tag affixed to the product using RFID positioning techniques, an RFID signal, an RFID tag,  a radio-frequency identification (RFID) reader, and processing the first or second sensor data, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of order determination. The claimed process, while arguably resulting in an improvement to the order determination and the shopping efficiency, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve order determination, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
Further, the Applicant’s arguments found on page 11 of the remarks stating that “the claims of the present application provide this new capability by using a new type of information in a new way. These aspects technological advantages mirror those that were found to be patent-eligible in Finjan, Inc. v. Blue Coat Systems, Inc.,” the Examiner respectfully disagrees. The Examiner notes that the claims in the present application do not provide a new type of information in a new way and that the advantages in the present application not similar to those found in Finjan. For example, in the case of Finjan, the claims were found to eligible because the claims were found to be directed to a non-abstract idea.  Claim 1 of Finjan discloses the step of scanning a downloadable and attaching the virus scan results to the downloadable in the form a newly generated file, such as a “security profile that identifies suspicious code in the received Downloadable.” This suspicious code was deemed to be “all potentially hostile or suspicious code operations that may be attempted by the Downloadable” and that the “the security profile must 
In this case, the claims and the specification of Finjan differ from the instant application, as the instant application does not recite in the claims or the specification, a newly created file regarding security of a potentially harmful or hostile code operation to the system or scanning for potentially harmful viruses that may cause damage to the system.  The Examiner notes that the claims do recite the feature of determining positions of a user’s hand relative to the user’s body based on processing sensor information using vision techniques. However, this is not similar to the “behavior-based” virus scan that takes place in the case of Finjan that improve scanning for viruses and confirming that this was an improvement to computer technology as well non-abstract. Therefore, the Examiner maintains that the claims recite an abstract idea, the claims do not demonstrate an improvement to the technology or a technological advantage and that the claims do not mirror the advantages seen in the case of Finjan.  
In response to the Applicant’s arguments found on page 12 of the remarks stating that “The claims are also eligible under Step 2B because they recite an object localization process using both a camera and an RFID in an unconventional combination,” the Examiner respectfully disagrees. The claims were analyzed under Step 2B of the 2019 PEG and the additional elements in the claims do not recite significantly more than the judicial exception itself. The claims recite the additional elements of a service management system, processing the first sensor data using computer vision techniques, sensors, a camera sensor, RFID signal emitted by the RFID tag affixed to the product, one or more second sensors including at last a radio-frequency identification (RFID) reader, processing the RFID signal emitted by the RFID tag affixed to the product using RFID positioning techniques, an RFID signal, an RFID tag,  a radio-frequency identification (RFID) reader, and processing the first or second sensor data. The additional elements of the claim when considered individually are recited in a generic manner and are merely applying the abstract idea to a generically claimed computer.  For example, paragraph [0022] of the Applicant’s specification discloses: 
“The shopping management system 104 can be a local or remote server system, and can include a plurality of computing processing devices. For example, two computing devices are illustrated in FIG. 2, and there can have more computing devices in actual implementation. As shown in FIG. 3, a computing device can include a processor 301, an input/output interface 302, a network interface 303, and a memory 304. The processor 301, the input/output interface 302, the network interface 303, and the memory 304 can be connected to and communicated with each other by using a bus 305. FIG. 3 illustrates only some components, and an actual computing device can include more or fewer components. The memory 304 can further include a data management module 3041 and a shopping management module 3042”

And further recited in paragraph [0023]: 
“For example, the computing device can receive, through the network interface 303, information transmitted by a device such as the RFID label or the camera in the convenience store, and process the information (which is described in detail in a subsequent example), for example, location information of a commodity obtained through positioning by using the RFID label, or member ID information transmitted by the consumer. The processor 301 can process the received information by executing an instruction of the shopping management module 3042, to obtain some latest data, for example, information about a new consumer who enters the convenience store, commodity location information, gesture data of a user, or order information of a consumer”
In this case, the additional elements when considered individually or in combination are recited in a generic, conventional manner and are applying the abstract idea to a generically recited computer and computing components, as further described in the Applicant’s specification.  Therefore, the 
In the response to the Applicant’s arguments found on page 13 of the remarks stating that “Since the Action has not provide evidentiary support to establish that the object localization process using both camera and RFID reader as claimed is well-understood, routine, or conventional, Applicant respectfully submits that the claims include an inventive concept that confers patent eligibility,” the Examiner respectfully disagrees.  The Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary and the Examiner maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 13 July 2021 have been fully considered and are considered to be persuasive.  However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Chen to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hiramatsu, K., et al. (PGP No. US 2018/0253604 A1) discloses a computing device that is installed on a shopping cart and linked for communication with a handheld device that is capable of performing object recognition in image capture by a camera and corresponds the image to a commodity.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625  

/ALLISON G WOOD/Primary Examiner, Art Unit 3625